Cockriee, C. J. The appellant concedes the appellee’s right to a specific performance. There is no con- . troversy as to the quantity of land he should convey— the location of twenty-five acres of it in the north half of the southeast quarter gives rise to the only controversy. The appellant maintains and undertook to prove that it should be laid off in an irregular form. The description, as given in the written obligation to convey, after the call for other tracts by legal subdivisions, is as follows’: North half of southeast quarter of section three, in a given township and range, “less twenty-five acres off the south side.” As to whether parol proof was admissible to explain or vary this description, in the absence of proof of a mistake, we need not determine. Prima facie, at least, it manifests the intention to lay the twenty-five acres off in a parallelogram with the whole of the south line of the north half of the quarter section in question as its base. That is the effect of the decision of Beidler v. Railway, 45 Ark. 17. If the appellant could raise an ambiguity out of the description so as to let in parol proof of a different intention, or if there was a mistake which he desired to correct, the burden was upon him to prove his contention by a clear preponderance of the testimony. Mooney v. Cooledge, 30 Ark. 640. In that he has failed, and the judgment should be affirmed.